Citation Nr: 1036216	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for histiosarcoma with lymph 
node metastases.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force 
from October 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The case has been before the Board on three occasions, 
being remanded in July 2006 for evidentiary purposes, and being 
denied in an October 2007 decision.  The United States Court of 
Appeals (Court) has, pursuant to an August 2008 order, vacated 
and remanded the October 2007 decision and given instructions of 
remedial compliance to the Board.  A remand, dated in November 
2008, attempted to effectuate the Court's order.  Unfortunately, 
all actions required by the remand were not accomplished, and the 
case must be remanded again for remedial development.    

The Veteran was afforded a hearing before the RO in June 2005.  A 
transcript is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

This case has been before the Board on previous occasions, and 
unfortunately, it must again be remanded for compliance with 
Board directives.  

In the Board's remand, dated in November 2008, it was ordered 
that copies of the Veteran's June 2005 hearing transcript, as 
well as of his service personnel records, be forwarded to the 
U.S. Army and Joint Services Records Research Center (JSRRC) so 
that evidentiary development could occur.  Indeed, the Veteran's 
claim had been previously denied by the Board, and after appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), the 
case was vacated and remanded via a joint motion for remand 
between the Veteran's former counsel and counsel for the 
Secretary of Veterans Affairs.  The language of the joint motion 
included the request to dispatch the June 2005 hearing transcript 
and the service personnel records to the JSRRC, so that that 
agency may verify herbicide exposure as well as exposure to other 
environmental toxins (which the Veteran asserts to be causative 
of his cancer).

The Veteran's representative has pointed out that the 
instructions of the joint motion, included in the Board's 
November 2008 remand, were not substantially complied with.  That 
is, it is apparent that the JSRRC was contacted; however, the 
agency was only asked to provide information on herbicide 
spraying/storage activities at Chanute AFB, Illinois and McGuire 
AFB, New Jersey in 1973.  Copies of the hearing transcript and 
service personnel records were not provided to the JSRRC, and 
that agency was not asked to provided details on exposure to 
various other chemicals (not Agent Orange) which could have been 
used during the Veteran's service.  

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon the VA a concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  In this case, the hearing transcript and service 
personnel file was not provided to the JSRRC (as directed by the 
Court), and no evidentiary development was made with respect to 
exposure to other toxic chemicals in Chanute AFB and McGuire 
AFB.  As such, a remand for remedial development must occur.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully satisfied.

2.  Provide copies of the Veteran's June 2005 
RO hearing transcript, as well as his service 
personnel records, to the JSRRC.  These 
documents set forth the Veteran's alleged 
exposure to herbicides and other toxins 
during his period of active service.  If 
possible, the JSRRC should verify the alleged 
exposure, and if the events are not 
verifiable, the record should so state.  

3.  After conducting any additional indicated 
development, readjudicate the Veteran's 
claim.  If the claim remains denied, issue an 
appropriate supplemental statement of the 
case and forward the case to the Board for 
final adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



